Mr. Justice Higbee delivered the opinion of the court. This was a bill in chancery filed by appellant against appellee, as town collector, to restrain him from the collection of a portion of the taxes assessed against appellant, on his personal property. Appellant based his right to an injunction upon the claim that the town board of review raised his assessment without notice to him. Upon a hearing the court dismissed the bill and granted an appeal to this court. Section 88 of the Practice Act provides that all appeals “ relating to revenue ” shall be taken directly to the Supreme Court. In Phoenix Grain and Stock Exchange v. Gleason, 22 Ill. App. 373, it was held that the Appellate Court has no jurisdiction of an appeal from a decree upon a bill to restrain the collection of taxes. The same question is presented in this case, and following that rule we hold that this court has no jurisdiction of the appeal. The appeal will therefore be dismissed at appellant’s cost. Appeal dismissed.